DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence filed August 15, 2019.
	Claims 1-20 are pending and have been examined.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-9 are a method, which is a process.

Claims 19 and 20 are a non-transitory computer readable medium, which is an article of manufacture.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 10, and 19, which are similar in scope, is defined as:
A method for facilitating regulatory compliance for contracts by, the method comprising: establishing a link between an database managed and operated by an organization and a local database; receiving a contract from the local database, the contract comprising a model of a contract that describes base policy between the organization and a client; hosting the received contract on a ledger; receiving a side car contract from the external database, the side car contract comprising an addendum to the smart contract and one or more modifications to one or more terms of the contract according to one or more 
The abstract idea steps recited in claims 1, 10, and 19 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, 

The following steps can be performed mentally, practically in the human mind, including on pen and paper:  First, one can mentally facilitate regulatory compliance for contracts through observation.  Then, one can establish a link between two databases (an organization and a local database) mentally because one can make a judgement to link the databases, or one can use paper to link databases by writing instructions that the databases are linked.  Then, one can receive a contract from a local database by looking at a paper database that has a contract and reading it.  That the contract describes base policy does not prevent one from mentally reading this on paper to receive it.  The contract can then be hosted on a paper ledger, which is an extension of a mental process.  Likewise, a side car contract can be retrieved from an external paper database by reading it on a paper database.  That the side car contract contains addendums does not prevent one from mentally reading it (people may read addendums on paper).  Then, the contracts may be joined by writing them on one piece of paper, which would teach attaching.  Then, the contract may be mentally reported vocally or on paper in response to received requests (by hearing requests).  Therefore, each step recited by Applicant, minus the additional elements, are steps that one can perform practically in the human mend and therefore are a mental process.  

Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
The additional elements in claims 1 and 10, which are similar in scope, are:
for implementing a block chain node device
utilizing one or more processors and one or more memories

via a communication network
smart contract
digital model
block chain ledger
digital addendum
causing a graphical user interface (GUI)
Additionally, claim 19 recites: A non-transitory computer readable medium configured to store instructions
These elements are merely instructions to apply the abstract idea to a computer because the elements "for implementing a block chain node device," a "smart" contract, and a "block chain ledger" are invoked in an "apply it" manner, in that they are merely elements that the abstract idea is applied to.  Likewise, generic computer elements such as digital elements (all elements in all microchip computers are digital) and a GUI, which is present in all generic computers, are merely instructions to apply the abstract idea to a computer.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  

The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The generic computer elements in combination amount to a generic computer or two generic computers (such that would host an "external" database), and smart contracts and a block chain ledger which are merely applied are, in combination, apply it elements that are not significantly more than the abstract idea.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
Per claims 2, 3, 8, 9, 11, 12, 17, 18, and 20, Applicant recites additional elements such as adding blocks to blockchain and establishing a link between block chain devices, but they are recited in an applied manner because blockchains function by adding blocks and block chain devices may be linked because a blockchain is a distributed ledger across devices (computers).  These additional elements are merely applied to the abstract idea and are not significantly more than the abstract idea.  
Per claims 4, 5, 7, 13, 14, and 16, the abstract idea of the independent claims is further defined with limitations to using certain data to validate contract data or validating a contract using regulatory provisions.  These elements under a broadest reasonable interpretation can be performed mentally.  
Per claims 6 and 15, the use of built in intelligence is recited under a broadest reasonable interpretation as an applied element that is merely applied to the abstract idea.  Therefore, this is not a practical application or significantly more than the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuomo et al., US PGPUB 2018/0268491 A1 ("Cuomo") in view of Bathen et al., US PGPUB 2018/0343175 A1 ("Bathen").  
	Per claims 1, 10, and 19, which are similar in scope, Cuomo teaches A method for implementing a block chain node device for facilitating regulatory compliance for contracts by utilizing one or more processors and one or more memories, the method comprising in par 018: "For example, a cognitive agent can provide continuous auditing and provide alerts, which ensures all registered members are in regulatory compliance with regulatory standards. Smart contracts may be created to include the necessary information needed for processing the regulatory-compliant transactions."
	Cuomo then teaches establishing a link between an external database external to a block chain node device managed and operated by an organization and a local database via a communication network in par 028: "In this example, an assigned regulation device 420 may be setup as an extension of the blockchain, such as a stand-alone computing platform, virtual machine, container and database configuration, etc."
	Cuomo then teaches receiving a smart contract, the smart contract comprising a digital model of a contract that describes base policy between the organization and a client; hosting the received smart contract on a block chain ledger in par 019: "Any matched obligations can be converted into executable rules, in creating smart contracts based on the rules, deploying and invoking the smart contracts, and creating a compliance dashboard to display compliance checking results."
	Cuomo then teaches one or more modifications to one or more terms of the contract according to one or more regulatory provisions in par 018: " Smart contracts may be created to include the necessary information needed for processing the regulatory-compliant transactions."
	Cuomo then teaches and causing a graphical user interface (GUI) to report the one or more terms of the contract according to the one or more modifications in the side car contract in response to one or more received requests to thereby facilitate compliance with the regulatory provisions. in par 018: "Smart contracts may be created to include the necessary information needed for processing the regulatory-compliant transactions. Also, the smart contracts can be setup to continuously obtain new contract law and evolve the contracts as the regulations evolve" and in par 028: "The transactions can be examined and certain transaction contexts may be defined 414 to correspond to the regulation data documents and rules 416. The transaction data can be retrieved 418 and all the transaction data attributes defined by the transactions contexts may be extracted and matched to the obligations of the transaction contexts 422. A compliance determination 424 may be performed based on those comparisons (e.g., pass, fail, caution, etc.). Notifications may be created 426 
	Cuomo does not teach receiving a smart contract from the local database; receiving a side car contract from the external database, the side car contract comprising a digital addendum to the smart contract;  attaching the side car contract to the smart contract.
	Bathen teaches proposing and making changes to smart contracts.  See abstract.
	Bathen teaches receiving a smart contract from the local database in par 024: "the contract may be stored in the blockchain and a decision 220 may determine if it is deemed a success 222 and then it can be discarded or no further changes are necessary."  Because the blockchain is stored on each node, it is stored in a local database.  
	Bathen then teaches receiving a side car contract from the external database, the side car contract comprising a digital addendum to the smart contract in par 019: " The process of change management may be decentralized based on a smart contract in a blockchain, which ensures that all the executed changes are authorized and the entire states are visible to the public. In addition, all the change records are immutable and secure. For any IT asset or service, all the changes that happened and other history is immutable and recorded, which assists with diagnosis. The change management may rely on a change and configuration management database (CCMDB), which stores the details of assets, their relationships, as well as records and tracks changes."   
attaching the side car contract to the smart contract; in par 022: " Otherwise, a new transaction is created with the contract. New transactions are broadcast to all nodes in the network. Although the blockchain nodes are dedicated to monitoring and collecting change proposals in their assigned sub-network, they can still work as a miner to add blocks to the blockchain. Each node collects new transactions into a block. The mining nodes will validate the transaction (i.e., the contract), check contract conditions, and execute the contract if conditions are met. The execution result can be the status of executing the change, such as, “success” or “failure”. After a mining node validates and executes the contract, it broadcasts the block including the contract execution result to all nodes."  And par 024: "The contract may be stored in the blockchain and a decision 220 may determine if it is deemed a success 222 and then it can be discarded or no further changes are necessary. If not yet implemented, the transaction 224 may be created and collected as transactions 226 into blocks so miners can validate the transaction/contract and execute the changes 228."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regulatory compliance smart contract teaching of Cuomo with the digital addendum to the smart contract and attaching a side contract to the smart contract teaching of Bathen because Bathen teaches that changes which are not universally widespread in information assets and financial transactions may lead to outages.  See pars 002-003.  This is because different elements such as applications, storage, and networks can be controlled by different providers.  See par 003.  Bathen's teachings prevent outages by allowing for large scale change 
	Per claims 2, 11, and 20, which are similar in scope, Cuomo and Bathen teach the limitations of claims 1, 10, and 19, above.  Cuomo further teaches determining when one or more of the modifications should be updated based on one or more blocks added to the block chain ledger corresponding to new regulatory provisions received from the external database in par 023 where a transaction context is created on the blockchain in response to regulation data.  Se par 023: "For example, the blockchain solution specification 145 may be a template for creating a transaction context 112, which can then be used to extract and match obligations 114 based on regulatory document data 130. The operations may also include creating rules for the blockchain data 116, such as a customized approach to managing the data and comparing the data to all such necessary obligations."
	Then, Cuomo teaches recording one or more updates to the one or more of the modifications based on the determination that one or more of the modifications should be updated in par 023 where the rules, which are based on regulation data, are placed in the smart contract.  See par 023: "The rules can then be established as a set of rules to follow and placed in a smart contract 122 for subsequent audit purposes. The smart contracts may be executed for initiating compliance measures 124 and the blockchain transactions 142 may be referenced to identify all such available transactions which meet the requirements of the smart contract."
	Then, Cuomo teaches and causing the graphical user interface (GUI) to report the one or more terms of the contract according to the updated one or more modifications in the side car contract in response to one or more received requests to thereby facilitate compliance with the new regulatory provisions in par 023 where the results are sent to a dashboard.  See par 023: "Once the results have been obtained, a graph or list of results may be sent by notification or to a dashboard display for compliance results 144. A compliance result may have rankings of various competitors as compared to the organization of interest. Also, any violations may be highlighted for easy identification purposes."
	Per claims 3 and 12, which are similar in scope, Cuomo and Bathens teach the limitations of claims 2 and 11, above.  Cuomo further teaches establishing a link between a plurality of block chain devices;  and synchronizing the plurality of block chain devices with the updated one or more modifications in the side car contract in par 028 where interested parties may be registered to receive notifications.  See par 028: "Interested parties may be registered to receive notifications via a registration procedure."
	Per claims 4 and 13, which are similar in scope, Cuomo and Bathens teach the limitations of claims 1 and 10, above.  Cuomo does not teach wherein the external database is embedded within an authority data source that stores regulatory provisions, the method further comprising: obtaining the side car contract from the authority data source, wherein the side car contract is programmatically configured to: obtain entitlement data from the authority data source via the communication network; and determine when the one or more modifications should be updated based on the obtained entitlement data.
wherein the external database is embedded within an authority data source that stores regulatory provisions, the method further comprising: obtaining the side car contract from the authority data source, wherein the side car contract is programmatically configured to: obtain entitlement data from the authority data source via the communication network; and determine when the one or more modifications should be updated based on the obtained entitlement data in par 021: "If a change proposal is identified and collected, the blockchain node will construct a smart contract for that proposal, describing all the involved parties including the change management authority and depending assets, the conditions to execute, and what to execute."
	Per claims 5 and 14, which are similar in scope, Cuomo and Bathens teach the limitations of claims 4 and 13, above.  Cuomo does not teach the entitlement data includes identification data that validates contract data of the smart contract.
	Bathens teaches the entitlement data includes identification data that validates contract data of the smart contract in par 018: "The contract describes in details the conditions under which the change will be executed and what to execute. The contract is published as a transaction, which is then validated and executed by mining nodes. The contracts and their execution results are stored in an off-chain distributed hash-table (or DHT) with the references stored in the blockchain, which are immutable and traceable. Therefore, no one can tamper or change records. Since all the changes are traceable through the blockchain, it can help the administrator go back to the point where a device or service failed and find out what kind of changes may cause the issue."
the side car contract includes built-in intelligence to implement the one or more modifications programmatically as rules based on data collected from the external database in par 018 where a "cognitive agent" is taught.  See par 018: "For example, a cognitive agent can provide continuous auditing and provide alerts, which ensures all registered members are in regulatory compliance with regulatory standards."
	Per claims 7 and 16, which are similar in scope, Cuomo and Bathens teach the limitations of claims 6 and 15, above.  Cuomo further teaches the side car contract includes built-in intelligence to implement the one or more modifications programmatically as rules based on data collected from the external database in par 018 where a "cognitive agent" is taught.  See par 018: "For example, a cognitive agent can provide continuous auditing and provide alerts, which ensures all registered members are in regulatory compliance with regulatory standards."
	Per claims 8 and 17, which are similar in scope, Cuomo and Bathens teach the limitations of claims 1 and 10, above.  Cuomo further teaches the local database is embedded within the block chain node device and the block chain ledger is stored on the local database in par 024: "the contract may be stored in the blockchain and a decision 220 may determine if it is deemed a success 222 and then it can be discarded or no further changes are necessary."  Because the blockchain is stored on each node, it is stored in a local database.  


 the block chain ledger is stored on the external database in par 024: "The blockchain may log certain parts of the smart contract, however, a distributed hash table (DHT) may be used to store results of the smart contract execution, such as changes and other subsequently processed information."
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant but is not relied upon in the above rejection:
	Sharma et al., Secure Compliance Protocols, US PGPUB 2019/0312855 A1.
	Smart contracts may modify, delete, or otherwise update provisions based on legal regulations.  See par 019.  
	Akmeemana, Chami, Using Blockchain to Solve Regulatory and Compliance Requirements, Medium.com [online], published on January 23, 2017, available at: < https://medium.com/@akme_c/using-blockchain-to-solve-regulatory-and-compliance-requirements-16290f4b4ac1 >.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689